Citation Nr: 1514183	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-11 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, inclusive of degenerative arthritis.  

2.  Entitlement to service connection for a left hip disorder, to include degenerative arthritis.   

3.  Entitlement to service connection for a right knee disorder, to include degenerative arthritis.

4.  Entitlement to service connection for a left knee disorder, to include degenerative arthritis.  

5.  Entitlement to service connection for a deep vein thrombosis of the right lower extremity, claimed as blood clots.  

6.  Entitlement to service connection for a right ankle disorder, to include cellulitis.  

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1956 to July 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issue of the Veteran's entitlement to an increased rating for a left ankle disorder has been raised by the record in the Veteran's written statement that was received by the RO in May 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board herein grants entitlement of the Veteran to service connection for a right knee disorder.  All of the other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran sustained an injury to his right knee in service during football play leading to a chronic right knee disorder, inclusive of osteoarthritis.  


CONCLUSION OF LAW

A right knee disorder, to include osteoarthritis, was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with its duties to notify and assist him, as set forth in 38 U.S.C.A. §§ 5103 and 5103A, is obviated. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

By this appeal, the Veteran seeks service connection for a right knee disorder that he claims is the result of an inservice injury he sustained when playing football in 1958 and for which he was treated by medical personnel of the service department.  His account is largely substantiated by service treatment records indicating that he sought medical treatment in October 1957 for a right knee injury he was noted to have suffered the day before while playing football.  The diagnosis on that occasion was of right knee trauma.  

Receipt of medical care for a right knee disorder is not shown in the immediate postservice period, although there are statements of record from the Veteran and a fellow serviceman attesting to the existence of continuing knee problems.  There is also an unconfirmed medical history, first noted in February 2001, of a prior right knee surgical procedure; that surgery was reported in March 2002 to have entailed an arthroscopy in 1993 and accompanied by the warning that total knee replacement would be required in the future.  X-ray films of the right knee in November 2006 disclosed severe tricompartmental osteoarthritic changes in the medial and patellofemoral compartments, with osteophyte formation.  Also, a private treating physician reported in January 2011 that the Veteran had a history of advanced degenerative arthritis of the knees dating to 1983.  

The Veteran's right knee was subject to a VA medical examination conducted in June 2011, findings from which yielded a clinical diagnosis of right knee osteoarthritis and a radiological diagnosis of advanced osteoarthritis with calcification of the quadriceps attachment.  While it was initially determined that the Veteran's right knee disorder bore no nexus to service, the VA examiner in an addendum to his initial opinion and with notation of inservice right knee trauma concluded that the Veteran's right knee disability was at least as likely as not related to the trauma he sustained in military service.  

On the basis of the foregoing, a grant of service connection for a right knee disorder manifested by osteoarthritis is warranted.  To that extent, alone, the appeal is granted.  


ORDER

Service connection for a right knee disorder manifested by osteoarthritis is granted.  


REMAND

The Veteran in his substantive appeal alleges that all of his claimed disorders are the result of the inservice injury in October 1958 during football play described above.  Service treatment records do not specifically reference complaints or findings relating to pathology of the right hip, left knee, blood clots or venous insufficiency of the right lower extremity, or the right ankle.  Service treatment records do identify complaints in June 1958 of sticking pains beginning in the back and going around the side of the abdomen to the umbilicus; physical examination at that time was negative.  

The record as developed postservice demonstrates the existence of current disability of the lumbar spine, left hip, left knee, vascular disease of the right lower extremity, and a right ankle disorder inclusive of cellulitis.  There is absent from the record, however, any indication that the Veteran was afforded a VA medical examination as to any of the foregoing, and in light of the evidence compiled to date and the Veteran's allegation of inservice injury, VA examination as to each claimed disorder is found to be in order.  

Accordingly, this portion of the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain for inclusion in the Veteran's electronic VA claims folder all pertinent VA treatment reports not already on file.  

2.  Thereafter, afford the Veteran VA medical examinations in order to ascertain the nature and etiology of claimed disorders involving his lumbar spine, left hip, left knee, venous system or blood clots of the right lower extremity, and the right ankle inclusive of cellulitis.  The claims folder and copies of all pertinent records should be made available to and reviewed by the VA examiner(s).  Such examinations should entail the taking of a complete medical, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by each examiner.  All pertinent diagnoses should be fully set forth. 

Each VA examiner should then offer a medical opinion as applicable to the individual disorder being evaluated, with full supporting rationale as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any disorder involving the lumbar spine, left hip, left knee, venous system of the right lower extremity, or the right ankle to include cellulitis of the right lower extremity had its onset during the Veteran's period of military service; is otherwise attributable to military service or any event therein, inclusive of any injury during football play in October 1958; or is caused or aggravated by the now service-connected right knee disability?  Consideration should be afforded the Veteran's account of inservice events and the medical care he received during postservice years.  

(b)  Is it at least as likely as not that arthritis of the lumbar spine, left hip, left knee, or right lower extremity, to include the right ankle but excluding the right knee, was present during the one-year period immediately following the Veteran's separation from active duty in July 1960 and, if so, how and to what degree was it manifested?

3.  Lastly, readjudicate each of the issues remaining on appeal and if any benefit sought is not granted to the Veteran's satisfaction, then provide to him a supplemental statement of the case and afford him a reasonable period for a response before returning the case to the Board for further review.  

No action by the appellant is needed until further notice is received.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


